Pigott, Jr., PJ., and Hayes, J. (dissenting).
We respectfully dis-
sent and would affirm the orders in appeal Nos. 1 and 2. At the outset, we note that we are mindful of the competing equities *1244presented by the parties on this appeal. Nonetheless, in our view, Supreme Court properly granted that part of plaintiffs’ cross motion for summary judgment on the first cause of action.
We agree, for the most part, with the majority’s recitation of the facts. However, we add one fact that we believe is the linchpin of this case. Section 8 (h) of the “Settlement Agreement” (agreement) states: “Amendment. This Agreement shall not be modified or amended except by an instrument in writing signed by all of the parties” (emphasis added).
We also note that, in September 1990, shortly after Charles G. Dickinson and defendant Violetta Q. Dickinson married, Charles attempted to change the primary beneficiary designation for the monthly and lump sum payments due under the agreement to Violetta, and also attempted to change the contingent beneficiary designation to any children that they might have together. That application was rejected by defendant Utica Mutual Insurance Company (Utica Mutual).
We agree with the majority that plaintiffs have standing to maintain this action (see Devlin v United States, 352 F3d 525, 538 [2003], citing 4 Couch on Insurance 3d § 58:15). Curiously, however, while the majority concludes that plaintiffs have standing based on their status as successor or contingent beneficiaries of the annuity payments, i.e., they possess a vested interest in the annuity, it nonetheless concludes that plaintiffs are not entitled to the proceeds. We disagree and conclude that plaintiffs are entitled to the annuity payments that have and will come due from the time of Charles’s death until September 1, 2013.
An owner of an annuity, like an insured under a life insurance policy, may retain or reserve certain ownership rights, including the right to change beneficiaries without restriction (see generally Davis v Modern Indus. Bank, 279 NY 405, 409 [1939]). Where that right is reserved, the designated beneficiary obtains no vested interest in the proceeds of the policy (see id.; see also Silverman v Levy, 75 NYS2d 797, 801 [1947], affd 273 App Div 952 [1948], affd 298 NY 778 [1948]). Moreover, under those circumstances, the insured may change the beneficiary at will and thereby divest a prior beneficiary of all interest in the proceeds of the policy without the permission—or indeed, even the knowledge—of the beneficiary. No one disputes those well-settled principles.
However, in our view, those principles cannot prevail where, as here, the owner of the annuity in question, Charles, has specifically contracted away certain of his ownership rights, specifically, the right to unilaterally change beneficiaries pursuant to the agreement. In other words, once Charles signed the *1245agreement, he made his ownership rights in the annuity subject to section 8 (h) of the agreement, which provides that any modification of the agreement, including the annuity provisions, must be in writing and signed by all parties. Thus, Charles never possessed unfettered control to change the beneficiary designation as he saw fit (cf. Provident Mut. Life Ins. Co. v Vergara, 1995 WL 571874, *2, 1995 US Dist LEXIS 14028, *5 [SD NY, Sept. 27, 1995] [citing Davis, 279 NY at 412-414]). It is telling, indeed, that Utica Mutual denied the first attempt by Charles to change the primary beneficiary unilaterally to his second wife, Violetta, presumably because it, too, recognized that he was prohibited from doing so by the agreement.
We submit that the facts presented on this appeal are analogous to those in cases involving the interplay between life insurance policies and other types of contracts, particularly separation agreements agreed to in the context of divorce actions (see e.g. Rogers v Rogers, 63 NY2d 582, 586-587 [1984] [promise in a separation agreement to maintain an insurance policy designating a spouse as beneficiary vests in the spouse an equitable interest in the policy specified, and that spouse will prevail over a person in whose favor the decedent executed a change in beneficiary form]; Simonds v Simonds, 45 NY2d 233, 240 [1978]; Neenan v ITT Hartford, 256 AD2d 1247 [1998] [settlement agreement divested wife of authority to change the beneficiary on ex-husband’s life insurance policy]; McCourt v McCourt, 122 AD2d 539, 540 [1986], lv denied 68 NY2d 611 [1986], cert denied 480 US 933 [1987] [unilateral modification of the beneficiaries on decedent’s life insurance policy breached a separation agreement whereby decedent agreed to refrain from making such change]). In our view, plaintiffs’ interest in the annuity cannot be defeated without the consent of plaintiffs’ mother, Susan B. Dickinson, who, pursuant to the agreement, must consent in writing to any change in plaintiffs’ beneficiary status and interest. By virtue of the restriction set forth in section 8 (h) of the agreement, plaintiffs continue to have a vested equitable interest in the annuity proceeds superior to any claim of Charles’s second wife, Violetta. Thus, in our view, plaintiffs are entitled to the annuity payments that have and will come due from the time of Charles’s death until September 1, 2013.
We therefore would affirm the orders in both appeals. Present—Pigott, Jr., PJ., Wisner, Kehoe, Lawton and Hayes, JJ.